             Case 1:19-cv-09439-PKC Document 83 Filed 01/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :   No. 19 Civ. 9439 (PKC)
                                                                        :
                           - against -                                  :   ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

                         DECLARATION OF KEVIN P. MCGRATH IN
                       SUPPORT OF PLAINTIFF’S MOTION TO STRIKE

        I, Kevin P. McGrath, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.       I am a member of the bar of the State of New York and of the United States

District Court for the Southern District of New York. I am employed by Plaintiff Securities and

Exchange Commission (the “SEC”) in its New York Regional Office as Senior Trial Counsel in

the Enforcement Division.

        2.       I have personal knowledge of the facts and circumstances of the case. As Senior

Trial Counsel on the case, I reviewed information and documents obtained by the SEC during its

investigation of this matter, including documents described herein, and information provided to

me by members of the SEC staff.

        3.       I am submitting this Declaration to put forth exhibits in support of the

SEC’s motion to strike Defendants Telegram Group Inc.’s and TON Issuer Inc.’s first affirmative

defense of “void for vagueness.”

        4.       Attached hereto are true and correct copies of the following documents or excerpts

thereof:
          Case 1:19-cv-09439-PKC Document 83 Filed 01/16/20 Page 2 of 2



 Exhibit                   Document Descri tion                               Bates
    A       Chats between Pavel Durov and                            TLGRM-017-00000553-574
            between August 14, 2017 and January 8, 2018
   B        Emails between Pavel Durov and John Hyman et             TLGI~M-011-00000038-41
            al., dated January 16, 2018, re: Update on the
            Telegram/TON Sale
   C        Teaser regarding.Telegram Open Network(TON)              Not applicable
             rivate and public sale
   D        Telegram Pre-Sale Primer, dated January 18, 2018         TG-001-00000054-79
   E        SEC Form D filing by TON Issuer Inc., dated              Not applicable
            Februar 13,.2018
    F       SEC Form D filing by TON Issuer Inc., dated              Not applicable
            March 29, 2018
    G       Emails between SEC Staff(Waxman and Ward)                SEC-SEC-E-0000044-45
            and Grant Fondo et al., re: contact information for
            Telegram's counsel, dated January 31, 2018
   H        Emails between SEC Staff(Waxman and Ward)                SEC-SEC-E-0000871-872
            and Erich Schwartz et al., re: interest in Telegram,
            dated February 2, 2018
    I       Letter from law firm Skadden to SEC Staff re:            Not applicable
            accepting service for Telegram, dated September
            30,2019
    J       Letter from law firm Skadden to SEC Staff, dated         Not applicable
            October 11, 2019
   K        Excerpts from Day 1 ofPavel Durov deposition in          Not applicable
            SEC v. Telegram Inc. and TONlssuer Inc., dated
            January 7, 2020
    L       Emails between Hyman and           , dated July 5,       TG-005-00009358
            2018
   M        Emails between Hyman and               , dated May       Not applicable
            3,2018
    N       Excerpts of chats between                  and Pavel     Not applicable
            Durov between January 3, 2018 and February 2,
            2018

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       January 13, 202Q

                                                        ~~~~~
                                                      Kevin P. McGrath
